Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	The objection to the claims 2-13, 15-18 and 20 set forth to the Non-Final Office Action mailed on 9/02/2021 has been withdrawn because of the amendment of new set of claims. However, amended new claims 22-33, 35-38 and 40 filed on 2/07/2022 has been objected because of the same reason as set forth to the Non-Final Office action mailed on 9/02/2021. See the objection of the claims 22-33, 35-38 and 40 as set forth below.
3.	The interpretation of claim 14 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth to the Non-Final Office Action mailed on 9/02/2021 has been withdrawn because of the amendment of new set of claims. However, amended new claim 34 filed on 2/07/2022 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because of the same reason as set forth to the Non-Final Office action mailed on 9/02/2021. See the interpretation of claim 34 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as set forth below.


Response to Arguments
4.	Applicant’s arguments, see remarks page 6-7, filed 2/07/2022, with respect to the rejection(s) of claims 1-4, 6, 8-10, 12-14, 16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Laschinski et al. (US 20130335861 A1) in view of Lang (US 9134379 B2) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6, regarding amended independent claim 21 that “Neither Laschinski nor Lang teach fault interrupting devices including vacuum interrupters that provide a vacuum gap. While Laschinski references circuit breakers, at no point are these circuit breakers described to include vacuum interrupters. Even if the circuit breakers of Laschinski were to include vacuum interrupters capable of providing a vacuum gap, which the applicant does not concede it does, Laschinski nowhere teaches triggering a breakdown of a vacuum gap to initiate a temporary current flow. Lang does not alleviate this deficiency. Lang nowhere describes fault interrupting devices that include vacuum interrupters capable of forming a vacuum gap and triggering a breakdown of the vacuum gap. Because neither of these references teach or suggest determination of a fault condition within an electrical system from a temporary current flow resulting from a triggered breakdown of vacuum gap within a fault interrupting device, the combination cannot teach such a method or structure.
For at least the foregoing reasons, the applicant respectfully submits that claims 21-40 are allowable and such action is requested.” 

Examiner Response:
Applicant’s arguments, see page 6 (stated above), filed 2/07/2022, with respect to the rejection(s) of claim(s) 21 have been fully considered and are not persuasive. Lang discloses a vacuum switch as the vacuum interrupter that provide the vacuum gap 28 as shown in Figure 2 of Lang. Lang discloses, “As illustrated in the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words, said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason, said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2 (Column 4 Line 9-17)”. Therefore, Applicant’s argument that, “Lang nowhere describes fault interrupting devices that include vacuum interrupters capable of forming a vacuum gap and triggering a breakdown of the vacuum gap” is not persuasive. Lang again discloses, “In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-4”. Therefore, applicant’s argument that, “neither of these references teach or suggest determination of a fault condition within an electrical system from a temporary current flow resulting from a triggered breakdown of vacuum gap within a fault interrupting device, the combination cannot teach such a method or structure” is not persuasive because Lang discloses the amended limitations as explained above. However, applicant has amended the claims which necessitates a new ground of rejection. However applicant has amended the claim and added the limitation, “opening a vacuum interrupter of a fault protection device responsive to detection of a fault in the electrical network to create a vacuum gap within the vacuum interrupter; monitoring a voltage angle of a voltage waveform across the vacuum gap; triggering a breakdown of the vacuum gap within the vacuum interrupter when the voltage angle corresponds to a predetermined switching angle to initiate a temporary current flow through the vacuum interrupter; measuring the temporary current flow through the vacuum interrupter; and” in claim 21 which necessitates a new ground of rejection. Therefore, the rejection of claim 1 has been withdrawn. In view of applicant’s claim amendment, Lang (US 9134379 B2) is reapplied to meet at least the amended limitation of claim 21. New Claims 21, 34 and 39 are now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lang (US 9134379 B2) as set forth below. Applicant’s argument is moot in view of the newly reapplied reference. See the rejection set forth below.

Claim Objections
Claim 22 is objected to because of the following informalities:  

Claim 22 recites, “22. The method of claim 21 further comprising….” should read, “22. The method of claim 21, further comprising…….”.
Similarly, 23-33 and 35-38 and 40 needs to corrected.

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claim 34 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 34 recites “control module” coupled with the functional language “configured to trigger a breakdown across the vacuum gap when a voltage angle of the voltage is at a predetermined voltage angle”.
The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application:
In Paragraph [0034] of the present application PGPUB NO: “[0034] Depending on the embodiment, the control module 34 may be implemented or realized with a processor, a controller, a microprocessor, a microcontroller, a content addressable memory, a digital signal processor, an application specific integrated circuit, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, processing core, discrete hardware components, or any combination thereof, and configured to carry out the functions, techniques, and processing tasks associated with the operation of the fault detection device 14”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 28-30, 33-34 and 38-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lang in the US Patent Number US 9134379 B2.


Regarding claim 21, Lang teaches a method for determining if a fault condition exists in an electrical network (a method for functionally checking a vacuum switch of a traction converter having at least one AC supply-side four-quadrant chopper with AC voltage-side terminals connected to a secondary winding of a traction transformer; Column 2 Line 56-60; The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper; Column 2 Line 66-67 & Column 3 Line 1-5; the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter; Column 4 Line 9-11), the method comprising:
opening a vacuum interrupter [12] (vacuum switch 12 as the vacuum interrupter) of a fault protection device (Figure 1) responsive to detection of a fault in the electrical network (Figure 1-vacuum switch 12 of a traction converter 10) to create a vacuum gap [28] (spark gap 28 as the vacuum gap in Figure 2) within the vacuum interrupter [12] (As illustrated in the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words, said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason, said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2; Column 4 Line 9-17);
monitoring a voltage angle of a voltage waveform across the vacuum gap [28] (The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17; Column 4 Line 17-25);
triggering a breakdown of the vacuum gap [28] within the vacuum interrupter [12] when the voltage angle corresponds to a predetermined switching angle to initiate a temporary current flow through the vacuum interrupter [12] (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle);
measuring the temporary current flow through the vacuum interrupter [12] (A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 35-42); and
determining the existence or absence of a fault condition within the electrical network based at least in part on the measured temporary current flow (A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 35-42; wherein the vacuum switch operates normally when no current flow from the supply grid to the four-quadrant chopper across the open vacuum switch is detected, and wherein the vacuum switch is defective when a current flow from the supply grid to the four-quadrant chopper across the open vacuum switch is detected; claim 1).


Regarding claim 22, Lang teaches a method, further comprising 
closing the vacuum interrupter [12] of fault protection device if the fault condition does not exist (A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 35-42; wherein the vacuum switch operates normally when no current flow from the supply grid to the four-quadrant chopper across the open vacuum switch is detected, and wherein the vacuum switch is defective when a current flow from the supply grid to the four-quadrant chopper across the open vacuum switch is detected; claim 1; vacuum switch 12 is defective when the vacuum switch 12 is open and therefore closing the vacuum interrupter/vacuum switch 12 of the fault protection device if the fault condition does not exist).




Regarding claim 23, Lang teaches a method, wherein 
the predetermined switching angle sets the time that the temporary current will within the vacuum interrupter [12] responsive to triggering a breakdown of the vacuum gap [28] (Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2; Column 4 Line 33-39; In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle). 


Regarding claim 28, Lang teaches a method, wherein 
triggering a breakdown of the vacuum gap [28] in the vacuum interrupter [12] includes applying a voltage to a triggering electrode in the vacuum interrupter [12] (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20; the contacts are the electrode of the switches). 


Regarding claim 29, Lang teaches a method, further comprising 
determining a peak value for the voltage across the vacuum gap [28] and configuring the vacuum interrupter [12] to support the peak value (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the predetermined test voltage is reached is the peak value of voltage). 


Regarding claim 30, Lang teaches a method, further comprising 
operating an isolation switch to enable current flow through the vacuum interrupter after configuring the vacuum interrupter to support the peak value (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the predetermined test voltage is reached is the peak value of voltage). 


Regarding claim 33, Lang teaches a method, wherein 
determining whether the fault condition exists includes determining a measured impedance value based on a relationship between the voltage and the temporary current flow, and verifying the absence of the fault condition when the measured impedance value is greater than a fault detection threshold (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle is calculated and compared with the predetermined value angle is the relation between the voltage and current which determines the resistance therefore impedance value is compared with the predetermined value when angle is compared). 


Regarding claim 34, Lang teaches a fault detection device for determining if a fault condition exists in an electrical network (a method for functionally checking a vacuum switch of a traction converter having at least one AC supply-side four-quadrant chopper with AC voltage-side terminals connected to a secondary winding of a traction transformer; Column 2 Line 56-60; The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper; Column 2 Line 66-67 & Column 3 Line 1-5; the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter; Column 4 Line 9-11), the fault detection device comprising:
a voltage sensor (the test voltage is measure by the voltage sensor) coupled to the network and configured to measure a voltage on the electrical network and to provide a voltage signal including a voltage angle control module (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20; The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17; Column 4 Line 17-25; The test voltage is measure by the voltage sensor),
a current sensor (the measured value acquisition entity of the four-quadrant chopper 2) coupled to the network (A current flows from the feeding network to the four-quadrant chopper, which current is measured by a measured value acquisition entity of the four-quadrant chopper. If the vacuum switch is functioning correctly, no current flow can be detected. A voltage pulse of said kind is generated using the energy of the intermediate circuit capacitor of the voltage intermediate circuit of the traction converter; Column 3 Line 12-19) and configured to measure a current flow on the electrical network and to provide a current signal to the control module (A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2; Column 4 Line 35-39); 
a switch including a vacuum interrupter [12] (vacuum switch 12 as the vacuum interrupter) coupled to the electrical network (Figure 1-vacuum switch 12 of a traction converter 10), the vacuum interrupter having disposed within a vacuum chamber of the vacuum interrupter a first contact that is movable relative to a second contact the first contact having a first, closed position in contact with the second contact and a second, open position spaced from the second contact, the second position defining a vacuum gap [28] between the first contact and the second contact (As illustrated in the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words, said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason, said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2; Column 4 Line 9-17); and
the control module being coupled to the vacuum interrupter, the control module configured to trigger a breakdown across the vacuum gap when a voltage angle of the voltage is at a predetermined voltage angle so as to cause a temporary current flow within the vacuum interrupter, the current sensor configured to measure the temporary current flow and provide a current signal representing the temporary current flow to the control module, the control module being operable to determine an existence or absence of a fault condition based at least in part on the temporary current flow (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle). 


Regarding claim 38, Lang teaches a detection device, wherein 
the control module instructs the vacuum gap switching arrangement to trigger a breakdown across the vacuum gap by applying a voltage to a triggering electrode in the at least one vacuum gap switching element (In the schematic flow diagram of FIG. 3, in the inventive methods for testing the operation of the vacuum switch 12 of a traction converter, the two contacts of the vacuum switch 12 are in the open state, step S10. In other words said two contacts are arranged spaced apart from each other in the vacuum chamber of the vacuum switch 12. For this reason said vacuum switch 12 is represented as a spark gap 28 in the single-phase equivalent circuit diagram according to FIG. 2. The test voltage for the vacuum switch 12 which corresponds to the differential voltage .DELTA.u between AC supply voltage u.sub.N and chopper input voltage u.sub.St, is then measured, step S11; Column 4 Line 9-20; the contacts are the electrode of the switches). 

Regarding claim 39, Lang teaches an electrical system (FIG. 1 shows a known embodiment variant of a traction converter; Column 3 Line 40-41; a method for functionally checking the vacuum switch of a traction converter, as a result of which the use of a test device can be dispensed with; Column 1 Line 18-19) comprising:
a fault protection device coupled in series between a first electrical grid portion (supply grid) and a second electrical grid portion (a grid-side four-quadrant chopper and a load-side pulse inverter electrically connected in parallel on the DC side by a DC intermediate circuit; Abstract Line 2-4); and 
a fault detection device [a vacuum switch of a traction inverter] coupled between the first electrical grid portion and the second electrical grid portion (The method includes driving the four-quadrant chopper, when the vacuum switch is open, precisely at a time when an amplitude of a voltage difference between a measured AC supply voltage and a chopper input voltage corresponds to a predetermined test voltage, and checking whether a current is flowing from the supply grid to the four-quadrant chopper; Column 2 Line 66-67 & Column 3 Line 1-5),
the fault detection device being configured electrically parallel to the fault protection device (A method for functionally checking a vacuum switch of a traction inverter having a grid-side four-quadrant chopper and a load-side pulse inverter electrically connected in parallel on the DC side by a DC intermediate circuit; Abstract Line 1-4),
the fault detection device is configured to trigger breakdown of a vacuum gap switching arrangement of the fault detection device to enable a temporary current flow between the first electrical grid portion and the second electrical grid portion while the fault protection device is open, determine if a fault condition exists based at least in part on the temporary current flow, and provide an indication to the fault protection device to close in an absence of the fault condition (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42). 

Regarding claim 40, Lang teaches an electrical system, wherein 
the fault detection device is configured to trigger the breakdown of the vacuum gap switching arrangement when a voltage angle of a voltage waveform across the first and second grip portions corresponds to a predetermined switching angle (In order to be able to test the functional capability of the vacuum switch 12, said differential voltage .DELTA.u must reach a predetermined breakdown voltage value, step S12. The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage, the four-quadrant chopper 2 is driven in such a way that a voltage pulse is present as the chopper input voltage u.sub.St, step S13. Said voltage pulse is dimensioned in terms of time such that the traction transformer 10 does not go into saturation. A check is then carried out to determine whether a current is flowing from the feeding network to the four-quadrant chopper 2, step S14. This check is performed by means of the measured value acquisition entity of the four-quadrant chopper 2. If no flowing current can be measured, the vacuum switch 12 has successfully passed its functional check, step 15. If, on the other hand, a flowing current can be detected, the vacuum switch is defective and must be replaced, step 16; Column 4 Line 20-42; predetermined switching voltage corresponds to predetermined angle). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lang ‘379 B2.

Regarding claim 24, Lang teaches a method, wherein 
The amplitude of the differential voltage .DELTA.u can be adjusted by means of the timing (phase angle) of the chopper input voltage u.sub.St relative to the AC supply voltage u.sub.N, step S17. In other words the angle between the AC supply voltage u.sub.N and the chopper input voltage u.sub.St must reach a predetermined value. If the AC supply voltage u.sub.N is disposed relative in time to the chopper input voltage u.sub.St such that the differential voltage .DELTA.u reaches the amplitude of a predetermined test voltage; Column 4 Line 20-42; the angle when the predetermined test voltage is reached is the predetermined angle). 
Lang discloses the claimed invention (predetermined angle) except for wherein the predetermined switching angle is in a range from 150° to 165°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the predetermined switching angle is in a range from 150° to 165°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lang ‘379 B2 in view of Crane et al. (Hereinafter “Crane”) in the US Patent Application Publication Number US 20130301180 A1.

Regarding claim 25, Lang fails to teach a method, wherein the fault protection device comprises a plurality of vacuum interrupters electrically coupled in series, and wherein triggering a breakdown of the vacuum gap in the vacuum interrupter includes triggering a breakdown of a vacuum gap in all of the vacuum interrupter.
Crane teaches vacuum switch assemblies (or vacuum circuit breakers), and in particular to vacuum switch assemblies that are used to interrupt and isolate dc fault current (Paragraph [0001] Line 1-4), wherein 
the fault protection device comprises a plurality of vacuum interrupters electrically coupled in series, and wherein triggering a breakdown of the vacuum gap in the vacuum interrupter includes triggering a breakdown of a vacuum gap in all of the vacuum interrupter (a plurality of vacuum switch assemblies (typically having the same overall construction as described herein, but optionally having different types of vacuum switches or other components) are electrically connected to a common dc network in use. In this case each vacuum switch assembly will be used to connect an associated primary dc power source to the dc network. In a typical arrangement, the dc network might include one or more dc collection networks to which groups (or clusters) of primary dc power sources feed dc power through their associated vacuum switch assemblies; Paragraph [0020] Line 4-13; Claim 1). The purpose of doing so is to determine the maximum prospective short circuit current in the vacuum switches, to have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Crane, because Crane teaches to include a plurality of vacuum interrupters electrically coupled in series determines the maximum prospective short circuit current in the vacuum switches (Paragraph [0045]), have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line (Paragraph [0046]).


Regarding claim 35, Lang fails to teach a detection device, wherein the vacuum interrupter comprises a plurality of vacuum interrupters electrically coupled in series, and wherein the control module is operable to trigger a breakdown across a vacuum gap in all of the vacuum interrupters.
Crane teaches vacuum switch assemblies (or vacuum circuit breakers), and in particular to vacuum switch assemblies that are used to interrupt and isolate dc fault current (Paragraph [0001] Line 1-4), wherein 
 the vacuum interrupter comprises a plurality of vacuum interrupters electrically coupled in series, and wherein the control module is operable to trigger a breakdown across a vacuum gap in all of the vacuum interrupters (a plurality of vacuum switch assemblies (typically having the same overall construction as described herein, but optionally having different types of vacuum switches or other components) are electrically connected to a common dc network in use. In this case each vacuum switch assembly will be used to connect an associated primary dc power source to the dc network. In a typical arrangement, the dc network might include one or more dc collection networks to which groups (or clusters) of primary dc power sources feed dc power through their associated vacuum switch assemblies; Paragraph [0020] Line 4-13; Claim 1). The purpose of doing so is to determine the maximum prospective short circuit current in the vacuum switches, to have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Crane, because Crane teaches to include a plurality of vacuum interrupters electrically coupled in series determines the maximum prospective short circuit current in the vacuum switches (Paragraph [0045]), have passive dc power supply units in all points of connection of vacuum switch assemblies to the dc network so that the complete power system has redundancy and to maintain the ability to operate the vacuum switches in the specified manner irrespective of how many primary dc power sources are on-line (Paragraph [0046]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lang ‘379 B2 in view of Laschinski et al. (Hereinafter “Laschinski”) in the US Patent Application Publication Number US 20130335861 A1.


Regarding claim 32, Lang fails to teach a method, wherein determining whether the fault condition exists includes verifying the absence of the fault condition when the temporary current flow does not violate a fault detection time-current characteristic curve.
Laschinski teaches a method for detecting an arc fault in a power circuit, in particular within a photovoltaic system (Paragraph [0002] Line 1-3). FIG. 2 shows a flow chart of a method for detecting electric arcs in a power circuit (Paragraph [0037] Line 1-2), wherein 
determining whether the fault condition exists includes verifying the absence of the fault condition when the temporary current flow does not violate a fault detection time-current characteristic curve (For the purpose of further illustration, FIG. 3 shows a situation as described above (acts S201 to S206 and S213) in the form of a current vs. time diagram. The abscissa of the diagram shows the proceeding time t in arbitrary units. The ordinate of the diagram shows the current I flowing in the power circuit. For a compelling description, the current I is shown with its DC-component. Thus, the current I shown differs from the signal analyzed by the control unit 11 of FIG. 1. In the embodiment of FIG. 1 a pick-up coil is used as the current sensor 16, i.e. the current sensor 16 is AC-coupled and does not transmit DC-components to the control unit 11; Paragraph [0045] Line 1-11; In a first section A of the diagram at a time t<t.sub.1, the PV-system 1 operates in normal operation condition as in the corresponding acts S201 to S203 of the method of FIG. 2, while act S202 does not show any indications of the presence of an arc. The current I is a DC-current exhibiting a normal operation current value I.sub.0. In a section B commencing at a time t.sub.1, the current I shows alternating components which lead to a fluctuation of the current I around the normal operation current I.sub.0. Measurement and analysis of the signal in section B of FIG. 3 leads to a branch of the method to S204 in FIG. 2, where the circuit breaker 18 is opened; Paragraph [0046] Line 1-11; Time current curve is used detect fault condition). The purpose of doing so is to provide a possibility to discriminate between arcs and disturbers, to detect arc faults more reliably and to prevent nuisance alarm situations.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Laschinski, because Laschinski teaches to include verifying the absence of the fault condition when the temporary current flow does not violate a fault detection time-current characteristic curve provides a possibility to discriminate between arcs and disturbers, detects arc faults more reliably and prevents nuisance alarm situations.

Claims 26, 27, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lang ‘379 B2 in view of Chen et al. (Hereinafter “Chen”) in the US patent Application Publication Number US 20110215717 A1.

Regarding claim 26, Lang fails to teach a method, wherein triggering a breakdown of the vacuum gap in the vacuum interrupter includes emitting electromagnetic radiation towards one or more electrodes in the vacuum interrupter.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
triggering a breakdown of the vacuum gap in the vacuum interrupter includes emitting electromagnetic radiation towards one or more electrodes in the vacuum interrupter (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The present invention utilizes a photocathode to collect the leftover optical energy of the laser beam in a laser triggered spark gap switch and convert the energy to photoelectron emissions. After the emitted photoelectrons are collected by an anode, they are used as additional electrical triggering power; Paragraph [0011] Line 1-6; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage switch that can be operated reliably through a double triggering mechanism, to make use of the laser optical energy more efficiently.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Chen, because Chen teaches to include emitting electromagnetic radiation towards one or more electrodes in the vacuum interrupter provides relatively simple and easy to operate, have less breakdown delay and jitter and which can be decoupled from the main switching circuit, provides a high voltage switch that can be operated reliably through a double triggering mechanism, makes use of the laser optical energy more efficiently (Paragraph [0010]).


Regarding claim 27, Lang fails to teach a method, wherein the electromagnetic radiation is a laser beam.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
the electromagnetic radiation is a laser beam (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage switch that can be operated reliably through a double triggering mechanism, to make use of the laser optical energy more efficiently.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Chen, because Chen teaches to include the electromagnetic radiation as a laser beam provides relatively simple and easy to operate, have less breakdown delay and jitter and which can be decoupled from the main switching circuit, provides a high voltage switch that can be operated reliably through a double triggering mechanism, makes use of the laser optical energy more efficiently (Paragraph [0010]).

Regarding claim 31, Lang fails to teach a method, wherein configuring the vacuum interrupter includes operating an actuation arrangement coupled to a first electrode in the vacuum interrupter to adjust a distance between the first electrode and a second electrode in the vacuum interrupter so as to change a length of the vacuum gap.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
configuring the vacuum interrupter includes operating an actuation arrangement coupled to a first electrode in the vacuum interrupter to adjust a distance between the first electrode and a second electrode in the vacuum interrupter so as to change a length of the vacuum gap (Under the action of the electric field, the photoelectrons move toward the anode and are collected by it. The photoelectrons produce a voltage between the trigger electrode and the higher-potential main electrode. Depending on the capacitance between the two electrodes, the voltage can be so high that it acts as a second triggering pulse to cause a fast breakdown first in the gap between the trigger electrode and the higher potential main electrode, and finally a major breakdown in the gap between the two main electrodes; Paragraph [0013] Line 6-15; distance between the first electrode and a second electrode in the at least one vacuum gap switching element is adjusted so as to change a length of the vacuum gap). The purpose of doing so is to require spark gap reliability, to provide fast energy transfer rates, and to provide low jitter, to synchronize the voltage pulse with its electron bunch extractions whose durations last only several picoseconds.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Chen, because Chen teaches to operate an actuation arrangement coupled to a first electrode in the vacuum interrupter requires spark gap reliability, provides fast energy transfer rates, and provides low jitter, synchronizes the voltage pulse with its electron bunch extractions whose durations last only several picoseconds (Paragraph [0016]).


Regarding claim 36, Lang fails to teach a detection device, wherein the vacuum interrupter comprising an electromagnetic radiation emitter disposed within the vacuum chamber and coupled to the control module, wherein the control module is configured to trigger a breakdown across the vacuum gap by causing the electromagnetic radiation emitter to emit electromagnetic radiation across the vacuum gap. 
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
the vacuum interrupter comprising an electromagnetic radiation emitter disposed within the vacuum chamber and coupled to the control module, wherein the control module is configured to trigger a breakdown across the vacuum gap by causing the electromagnetic radiation emitter to emit electromagnetic radiation across the vacuum gap (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The present invention utilizes a photocathode to collect the leftover optical energy of the laser beam in a laser triggered spark gap switch and convert the energy to photoelectron emissions. After the emitted photoelectrons are collected by an anode, they are used as additional electrical triggering power; Paragraph [0011] Line 1-6; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage switch that can be operated reliably through a double triggering mechanism, to make use of the laser optical energy more efficiently.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Chen, because Chen teaches to include an electromagnetic radiation emitter disposed within the vacuum chamber and coupled to the control module provides relatively simple and easy to operate, have less breakdown delay and jitter and which can be decoupled from the main switching circuit, provides a high voltage switch that can be operated reliably through a double triggering mechanism, makes use of the laser optical energy more efficiently (Paragraph [0010]).


Regarding claim 37, Lang fails to teach a detection device, wherein the electromagnetic radiation is a laser beam.
Chen teaches a high voltage spark gap switch controlled by a laser-photocathode subsystem (Paragraph [0003] Line 1-2), wherein 
the electromagnetic radiation is a laser beam (Numeral 3 in FIG. 1 indicates the laser beam emitted from the UV laser system 18; Paragraph [0023] Line 5-7; The switch in the present invention consists of an ultra-violet (UV) laser system and a housing, in which all components of a spark gap and a high vacuum transparent cell are installed. The spark gap comprises a plurality of main electrodes and trigger electrodes, no external electrical triggering pulse generator being required. A first laser beam enters the switch housing through a window on the sidewall for the initial triggering of the spark gap; Paragraph [0012] Line 1-8). The purpose of doing so is to provide relatively simple and easy to operate, to have less breakdown delay and jitter and which can be decoupled from the main switching circuit, to provide a high voltage switch that can be operated reliably through a double triggering mechanism, to make use of the laser optical energy more efficiently (Paragraph [0010]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lang in view of Chen, because Chen teaches to include the electromagnetic radiation as a laser beam provides relatively simple and easy to operate, have less breakdown delay and jitter and which can be decoupled from the main switching circuit, provides a high voltage switch that can be operated reliably through a double triggering mechanism, makes use of the laser optical energy more efficiently (Paragraph [0010]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/NASIMA MONSUR/Primary Examiner, Art Unit 2866